Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 9, and 21 “Claims - 03/23/2021” have been acknowledged. 
This office action considers claims 1-16, 21-24 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 03/23/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 9, and 21 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3, 6, 9-11, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Tulipe et al., of record (US 20110147939 A1 – hereinafter La Tulipe). 
 	(Re Claim 1) La Tulipe teaches a device (see the entire document; Figs. 2C in view of 1A-2B; specifically, [0037]-[0049], and as cited below), comprising:

    PNG
    media_image1.png
    324
    442
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    342
    321
    media_image2.png
    Greyscale

 
a gate structure (gate in 320 region; Fig. 2C; [0037]) on a substrate (310); 
a source/drain region adjacent to the gate structure (S/D);
a dielectric film stack ({210, 235}) over the gate structure and the substrate, the dielectric film stack comprising:
a first inter layer dielectric (ILD) (210) over the substrate and the gate structure; 
a barrier layer (230) over the first ILD; 
a second ILD (235) over the barrier layer; and 
420; Fig. 2C) extending through the dielectric film stack,
wherein an upper portion (155 in portion 160 in analogous Fig. 1F) of a contact sidewall has a first slope (with angle a), a lower portion (155 in portion 165; Fig. 1F) of the contact sidewall has a second slope (with angle b) different from the first slope (angle b is less than a – see [0031]), and a transition from the first slope to the second slope occurs at a portion of the contact extending through the barrier layer (transition of slope occurs at 135 in Fig. 1F).
But, La Tulipe does not expressly disclose the contact directly contacting the source/drain region.
The instant application specification contain no disclosure of either the critical nature of the claimed contact i.e., “contact directly contacting the source/drain region” or of any unexpected results arising therefrom. Applicant has not disclosed that having a contact directly contacting the source/drain region, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “contact directly contacting the source/drain region” is not patentable over La Tulipe.
(Re Claim 3) La Tulipe teaches the device of claim 1, wherein the second slope is larger than the first slope (angle “b” is less than angle “a” – [0031]).
(Re Claim 6) La Tulipe teaches the device of claim 1, wherein the second ILD has a top surface substantially parallel with a top surface of the contact (La Tulipe top 235 and top 420 are coplanar or parallel – Fig. 2C).
Re Claim 9) La Tulipe teaches a device (see the entire document; Figs. 1A-2C; specifically, [0037]-[0049], and as cited below), comprising:
a gate structure (gate in 320 region; Fig. 2C; [0037]) on a substrate (310); 
a source/drain region adjacent to the gate structure (S/D);
a dielectric film stack ({210, 235}) over the gate structure and the substrate, the dielectric film stack comprising:
a first inter layer dielectric (ILD) (210) over the substrate and the gate structure; 
a barrier layer (230) over the first ILD; and 
a second ILD (235)  over the barrier layer; and 
a contact (420; Fig. 2C) extending through the dielectric film stack, 
wherein a top of the contact has a first diameter (analogous Fig. 1F: First diameter=W1); 
a bottom of the contact has a second diameter (second diameter=W3); and 
a portion of the contact extending through the barrier layer has a third diameter (third diameter=W2), wherein the first diameter is greater than the third diameter ([0030] states W1 is greater than W2), and the first diameter is less than or equal to twice the third diameter ([0030] states W1=0.28 microns, W3=0.16 microns. 2*W3=0.32. Therefore, first diameter (W1=0.28 microns) is less than twice the third diameter).
But, La Tulipe does not expressly disclose the contact directly contacting the source/drain region.
The instant application specification contain no disclosure of either the critical nature of the claimed contact i.e., “contact directly contacting the source/drain region” or of any unexpected results arising therefrom. Applicant has not disclosed that having a contact directly contacting the source/drain region, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “contact directly contacting the source/drain region” is not patentable over La Tulipe.
(Re Claim 10) La Tulipe teaches the semiconductor device of claim 9, wherein the barrier layer is a silicon nitride layer (“profile modulation layer 230 are advantageously second similar materials (e.g. silicon nitrides)” – [0044]).
(Re Claim 11) La Tulipe teaches the semiconductor device of claim 9, wherein the first ILD, the second ILD, and the barrier layer are different dielectric materials (230 is formed of SiN – see [0044]; 210 is formed of SiO2 – see [0047]. [0047] also states that “First dielectric layer 235 is RIE'd selective to profile modulation layer 230 using for example” – 235 is also different than 230).
(Re Claim 21) La Tulipe teaches a device (see the entire document; Figs. 1A-2C; specifically, [0037]-[0049], and as cited below), comprising:
a functional structure formed on a substrate (structure (320, etc) formed on substrate 310; Fig. 2C); 
a source/drain region adjacent to the gate structure (S/D);
a dielectric film stack ({210, 235}) over the functional structure and the substrate, the dielectric film stack comprising:
a first inter layer dielectric (ILD) (210) over the substrate and the functional structure; 
230) over the first ILD; a second ILD over the barrier layer; and 
a contact opening (410; Fig. 2B) extending through the dielectric film stack, wherein an upper portion (155 in portion 160 in analogous Fig. 1F) of a contact sidewall has a first slope (with angle a), 
a transition from the first slope at a portion of the contact extending through the barrier layer (transition of slope occurs at 135 in Fig. 1F),
But, La Tulipe does not expressly disclose the contact directly contacting the source/drain region.
The instant application specification contain no disclosure of either the critical nature of the claimed contact i.e., “contact directly contacting the source/drain region” or of any unexpected results arising therefrom. Applicant has not disclosed that having a contact directly contacting the source/drain region, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “contact directly contacting the source/drain region” is not patentable over La Tulipe.
(Re Claim 22) La Tulipe teaches the device of claim 21, wherein the first ILD further comprises a plurality of dielectric material sublayers (La Tulipe {210, 235}).
(Re Claim 23) La Tulipe teaches the semiconductor device of claim 21, wherein the second ILD further comprises a laminar structure including at least two different dielectric materials (La Tulipe 210 and 235 are different dielectric materials – see [0044], [0047]).
Re Claim 24) La Tulipe teaches the semiconductor device of claim 21, wherein the first ILD and the second ILD further comprise different dielectric materials (La Tulipe 230 is formed of SiN – see [0044]; 210 is formed of SiO2 – see [0047]. [0047] also states that “First dielectric layer 235 is RIE'd selective to profile modulation layer 230 using for example” – 235 is also different than 230).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 2, 4-5, 7, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over La Tulipe.
(Re Claim 2) La Tulipe teaches claim 1 from which claim 2 depends.
But, La Tulipe does not expressly disclose wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD.
However, as cited in the parent claim analysis of claim 1, La Tulipe discloses the barrier layer, first ILD and second ILD.
La Tulipe any thickness of the barrier material compared to the total thickness.
It is considered obvious to try all known solutions when there is a recognized need in the art (multiple materials disposed one over the other as in La Tulipe), there had been a finite number of identified (all permutations of compositions disclosed by La Tulipe) predictable (all permutations would be expected to work as all the above number of metals  are relevant  compositions) solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. MPEP 2143, E. 
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD” or of any unexpected results arising therefrom. Applicant has not disclosed that having a barrier layer thickness of less than 10% of a total thickness, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD” is not patentable over La Tulipe.
(Re Claim 4) La Tulipe teaches the device of claim 1.
La Tulipe does not teach wherein the second slope ranges from at least 850 to 89.50 .
In [0031], La Tulipe teaches - angle “b” is between 87.degree. and no greater than 90.degree. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the second slope ranges disclosed in the prior art of record to arrive at the recited limitation.
(Re Claim 5) La Tulipe teaches claim 1 from which claim 5 depends.
But, the combination does not expressly disclose wherein the first slope ranges from at least 450 to not more than 850.
La Tulipe teaches:
a) [0031] angle “b” is less than angle “a”  where at lower end angle b=870. 
b) [0030] angle a is formed of tapering, so it must be more than 450. Therefor La Tulipe teaches angle “b” at least 450 to not more than 870 some whose range fall within claimed range.
But, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, first slope ranges from at least 450 to not more than 850 claimed is not patentable over the prior art.
(Re Claim 7) La Tulipe teaches claim 1 from which claim 7 depends.

La Tulipe teaches:
a) [0031] angle “b” is less than angle “a”  where at lower end angle b=870. 
b) [0030] angle a is formed of tapering, so it must be more than 450. Therefor La Tulipe teaches angle “b” at least 450 to not more than 870 some whose range fall within claimed range. Therefore, ratio is 1.93.
However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, ratio claimed is not patentable over the prior art.
(Re Claim 12) La Tulipe teaches claim 9 from which claim 12 depends.
But, La Tulipe does not expressly disclose wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850.
However, in [0031], - angle “b” is between 87.degree. and no greater than 90.degree. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the second slope ranges disclosed in the prior art of record to arrive at the recited limitation.
(Re Claim 13) La Tulipe teaches claim 9 from which claim 13 depends.
But, La Tulipe does not expressly disclose wherein a slope of a lower contact sidewall against the second ILD is less than 850.
La Tulipe teaches - angle “b” is between 87.degree. and no greater than 90.degree.
However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the claimed angle is not patentable over the prior art.
(Re Claim 14) La Tulipe teaches wherein the third diameter (W2) is at least 1.1 times the second diameter (W3) ([0030] – W3=0.16. Since, the tapering of the contact starts at layer 115, W2 must be greater than 0.16. Therefore, W2 is at least more than 1.0 time o W3 which is very close to 1.1. 
       However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the claimed width is not patentable over the prior art.
(Re Claim 15) La Tulipe teaches claim 9 from which claim 15 depends.
But, La Tulipe does not expressly disclose wherein the first diameter is 1.15 times the third diameter.
In [0030], La Tulipe teaches W1 is greater than W2. Therefore, W1 is more than 1.0 times of W2 which is close to 1.15.
However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of 
(Re Claim 16) La Tulipe teaches claim 9 from which claim 16 depends.
But, La Tulipe does not expressly wherein the third diameter is at least 1.1 times the second diameter, and the first diameter is at least 1.15 times the second diameter.
In [0030], La Tulipe teaches W2 is greater than W3 since the tapering of the contact starts at layer 115. Therefore, W2 is more than 1.0 times of W3 which is close to 1.1.
However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the claimed width is not patentable over the prior art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over La Tulipe in view of Yu et al., of record (US 7906418 B2 – hereinafter Yu).
(Re Claim 8) La Tulipe teaches claim 1 from which claim 8 depends.
But, La Tulipe does not expressly disclose wherein the gate structure is a split gate flash memory structure.
However, it is well-known in the art wherein a gate structure is part of a split gate flash memory structure as is taught by Yu (“A generally adopted elemental structure for a flash memory device is the split gate field effect transistor (SGFET) device, which includes a channel region and opposing source/drain regions formed in a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Yu into La Tulipe.
The ordinary artisan would have been motivated to integrate Yu into La Tulipe structure in the manner set forth above for, at least, this integration will enable fabricating gate structures with tapered via structure that are suitable in split gate flash memory.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898